Title: To Benjamin Franklin from Leendert de Neufville, 21 December 1780
From: Neufville, Leendert de
To: Franklin, Benjamin


Sir
Amsterdam 21 Dcr 1780
Mr Jhe Temple charged me when in Londn with a letter of introduction to your Excellency fr the Princess Descau which he told me to be a favorite of the Empress. She had insisted on having Such a letter it was not however before this day that I discovered from the Prins of Gallitzin where she was & added in consequence a few lines of apology for Mr Temple & myself upon the occasion: At the Same time I imagined that it could not prove disagreable to Your Excellency to know the fate of it.
Mr Digges I Suppose has wrote to your Excellency before this: I left him in a disagreable Situation from the circumstance of Mr Trumbulls being taken up & make no doubt accordingly of Your Excellencys being perfectly ackquainted with every circumstance relating to it.
I beg leave to add that I feel very happy in this opportunity to assure your Excellency that I have the honour to be with the greatest Veneration & Respect Your Excellency’s Most Obedient & Very humble Servant
L: DE NEUFVILLE Son of jn
